 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Parcel Service, Inc. and Carlos Eaves. Case9-CA- 15622-2August 23, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn February 5, 1982, Administrative Law JudgePhil W. Saunders issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party asserts that the Administrative Law Judge's res-olutions of credibility, findings of fact, and conclusions of law are theresult of bias. After a careful examination of the entire record, we aresatisfied that this allegation is without merit. There is no basis for findingthat bias and partiality existed merely because the Administrative LawJudge resolved important factual conflicts in favor of the Respondent'switnesses. As the Supreme Court stated in N.LR.B. v. Pittsburgh Steam-ship Company, 337 U.S. 656, 659 (1949), "[Tlotal rejection of an opposedview cannot of itself impugn the integrity or competence of a trier offact." Furthermore, it is the Board's established policy not to overrule anadministrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 138 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on July 29, 1980, by Carlos Eaves,herein the Charging Party or Eaves, a complaint wasissued on September 11, 1980, against United ParcelService, Inc., herein Respondent, Company, or UPS, al-leging a violation of Section 8(a)(1) and (3) of the Act.Respondent filed an answer to the complaint denying ithad engaged in the alleged matter. Both the GeneralCounsel and Respondent filed briefs in this matter.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, is engaged inthe transportation and delivery of packages throughoutthe United States from terminals located in various citiesof the United States, including its terminal or center atHuntington, West Virginia, the only terminal involved inthis proceeding.During the past 12 months, a representative period,Respondent performed services valued in excess of$50,000 for customers located outside the State of WestVirginia.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union 505, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein called the Unionor Local 505, is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that on or about March13, 1980, Respondent discharged employee Carlos Eavesbecause he joined, supported, or assisted the Union andengaged in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, andalso in order to discourage other employees from engag-ing in such activities or other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.The General Counsel maintains that Eaves was termi-nated because he filed certain grievances. Respondentcontends that Eaves was discharged as a result of steal-ing time and falsifying records.Respondent is engaged in the business of deliveringsmall packages and, in order to best accomplish its oper-ations, maintains centers throughout the United States, aswell as Canada and Germany. One such center, and theonly location involved in this proceeding, is located inHuntington, West Virginia, and at all times relevant tothe instant matter, is designated the Huntington-Bar-boursville Center. It appears that three separate oper-ations are carried out at the Huntington-BarboursvilleCenter-feeder operations by which trailer truckloads ofpackages are delivered from one center to another; sorteroperations whereby packages delivered to the center aresorted for shipment by feeder trucks to other centers ordelivery in the Huntington-Barboursville area; and pack-age delivery whereby packages are delivered to individu-al homes and businesses and are picked up from individu-al homes and businesses for delivery to the center.It further appears that for many years Respondent hashad a collective-bargaining relationship with the Union263 NLRB No. 63616 UNITED PARCEL SERVICE, INC.at all its centers, and when UPS opened operations inWest Virginia in 1964, it voluntarily recognized theUnion. Moreover, the evidence shows a rather long rela-tionship between UPS and the Union, and there is noevidence in this record of any union animus or bias onthe part of the Company.Local 505 represents the hourly employees at the Hun-tington-Barboursville Center, and UPS and the Union,including Local 505, are presently parties to a collective-bargaining agreement effective May 1, 1979, and termi-nable as of April 30, 1982, and which is denominatedThe National Master United Parcel Service and AtlanticArea Supplemental Agreement. 'Further background evidence reveals that since UPS isa motor carrier engaged in interstate commerce, it isgoverned by trucking regulations promulgated by the In-terstate Commerce Commission, and these regulationsentitled "Federal Motor Carrier Safety Regulations"2prescribe certain records which must be maintained bythe motor carriers and their drivers. Such regulations re-quire that a driver maintain a daily log of his activitiesshowing miles driven, number of hours spent on dutydriving, the number of hours spent on duty but not driv-ing, and the number of hours spent off duty. Failure of adriver to make a log, or to make required entries on thelog, makes both the driver and the carrier subject toprosecution. Furthermore, in addition to keeping andpreparing a daily log, a UPS feeder driver is also re-quired to maintain certain other records-he must keep adaily timecard which shows the time he begins work, thetime he takes his breaks, and the time he finishes work-such entries are made by inserting the card in a time-clock which records the time on the card. A feederdriver is also required to maintain a daily tachographchart. 3As further pointed out, Respondent also has specificrules, set forth in the collective-bargaining agreement,governing breaks taken by feeder drivers. Article 43 ofthe bargaining agreement provides for a 15-minute cof-feebreak to be taken between the second and third hour,a 45-minute lunch to be taken between the fourth andsixth hour on duty, and no other breaks. However, driv-ers are permitted a "safety check" on the return leg andduring which they may get a cup of coffee to go, orattend to personal needs, if they hold the stop to 10 min-utes or less.The Company also has an established pretrip proce-dure by which feeder drivers are required to check theirequipment at the beginning of their shift before leaving.This procedure requires the visual inspection of the fueltank to determine whether or not the tank is full.Additional background evidence shows that the al-leged discriminatee Carlos Eaves was well aware ofl Reap. Exh. 5.' Resp. Exh 3.S A tachograph is an instrument mounted inside the tractor ana whichrecords various functions of the vehicle-revolutions per minute of theengine, number of miles traveled by the vehicle, speed of the vehicle, andlength of time of vehicle movement. These recordings are registered byhaving the driver, at the beginning of his shift, open the tachograph,insert the two-sided chart, close the tachograph, and then remove thechart only after the shift is completed. The tachograph is not to beopened or tampered with during the particular shift or run involved.these various operating rules and procedures prior to theimmediate events and circumstances described herein.Carlos Eaves was employed in the Huntington-Bar-boursville Center from June 1964 until March 13, 1980.During the iast 3 or 4 years of his employment, he, as afeeder driver, drove the "Columbus turnaround"-that ishe drove a truck from Huntington to the Columbus,Ohio, hub or center, and then returned to Huntington inthe same shift. As a feeder driver on the daily Columbusrun, Eaves drove a tractor-trailer rig pulling two trailersfrom Burlington, Ohio, to Columbus and return. He didnot, however, pull double trailers to or from the Hun-tington Center as West Virginia law prohibits that prac-tice. His scheduled starting time from Huntington was7:45 p.m., and his scheduled arrival times at Columbus,Ohio, was 12:30 a.m. His usual time of departure fromColumbus, Ohio, was 2:45 a.m. and his arrival time atHuntington was approximately 6:30 a.m.4The exhibits introduced into this record as backgroundreveal that on March 18, 1969, Eaves was given a warn-ing letter by then Division Manager Lloyd Taylor formaking false entries on his timecard. On September 26,1972, Eaves was advised by his supervisor, Ray Engle,as to the proper usage of the tachograph. In January1973, Eaves was advised by Ray Engle as to the properprocedures for punching the timeclock, when it was per-missible to take breaks, and again as to the proper usageof the tachograph. On April 14, 1973, Eaves was admon-ished not to take unauthorized breaks; on June 21, 1973,he was told to punch his timecard to properly record hislunchbreak; on July 28, 1973, he was again admonishednot to take unauthorized breaks; on September 30, 1977,Eaves was given a warning letter by Feeder ManagerRon Held for repeated delinquency in handing in histachograph charts at the end of his shift: and on January12, 1978, Eaves, along with all other feeder drivers, wasgiven a reminder as to the required recordkeeping and asto authorized breaks. However, on the other side of thepicture, Eaves enjoyed a very good driving record asevidenced by 15 successive annual safe driving awards,and received substantial recognition for his service toRespondent as evidenced by official correspondence-in-cluding a November 10, 1970, memorandum laudingEaves' perfornlance as a driver at Lexington, Kentucky;a November 18, 1975, memorandum of commendationfrom the Columbus hub where Eaves last pulled hisloads to and from; a three-page handwritten memoran-dum dated May 13, 1975, by Ron Held, Eaves' lastfeeder manager, recounting the favorable reports that hehad received concerning Eave.' performance while onthe Covington, Virginia, run. Additionally, Eaves' con-' The following named persons occupied the position set forth oppo-site their respective names and have been, at all times material herein, su-pervisors of Respondent within the meaning of Sec. 2(11 I) of the Act:S. George Bodnar-supervisor (until July 1980)Owen Richard Bowers-automotive supervisorRudy Dickens-center managerRonald E. Held-feeder managerDon Krevosh-division managerRoss D Perkins-feeder supervisorRon Thomasdivision managerDave Withers-district manager617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtribution was recognized at Lexington, Kentucky, by thefact that when he completed his work there the person-nel held a dinner on his behalf. The General Counselpoints out that although Eaves had received some mini-mal comments on deficiencies over the years, they wereinsignificant in nature and comparison to deficiencies ofother employees who received lesser discipline, and thatEaves' record never warranted any discipline past thelevel of a written warning, and there was no evidencethat Respondent ever attempted to impose the next avail-able sanction of suspension against Eaves before dis-charging him. Moreover, according to the terms of theapplicable collective-bargaining agreement, all warningnotices were effective only for a period of 9 monthsfrom date of issuance, and a previous warning is requiredbefore imposition of discharge or suspension.Eaves testified that in the fall of 1979, while fueling histractor at the Huntington Center, he started having trou-ble with water in his fuel tanks and that he made numer-ous complaints to management about it.5On or aboutDecember 4, 1979, an incident occurred on Eaves' returntrip to Huntington, which he attributed to water in thefuel. Eaves described the incident as follows:I was coming back from Columbus and my trac-tor kept losing power and it was losing power andit just didn't have enough of what it ought to haveand it seemed to be gettin' weaker and there was anexit right ahead of me and I told the guy that wasfollowing me in another UPS truck on my C.B.,that I was going to have to get off the road, mytractor was losing power, I was going to have toget some new fuel, I have water in my fuel.I went over there [Wheelersburg, Ohio] andbought twenty dollars worth of fuel, before I put itin I drained my fuel tanks and put the twenty dol-lars worth of fuel ....All right, before I did any of this, I called theCenter Manager, the terminal manager, Rudy Dick-ens, and told him exactly what had happened andtold him I had water in my fuel and what I wasgoing to do and I requested or made a suggestionthat he send the other driver, which was Dale Ha-zelett to met [sic] me at Burlington or further ondown the road in case my tractor wouldn't pull up6 During the winter months, UPS took several steps to correct thewater problems in their fuel. The dual fuel tanks on the truck tractorswere generally drained daily during the cold periods, and the normalamount of water drained from tractors was two to three tablespoonsful.Moreover, alcohol was added to the fuel to prevent freezeups. An inde-pendent service Company, Lovelet Repair, was also called in by Hun-tington Center Manager Rudy Dickens to drain the in-ground fuel storagetanks from which the fuel was pumped. The storage tanks were drainedof approximately I inch of water, an amount normally found in suchtanks, but thereafter, according to supervisors, the storage tanks werechecked daily, and no abnormal amounts of water were found. However,in or about January 1980, after registering complaints, Eaves was in-structed to fuel his tractor at Respondent's Columbus Center. ManagerRudy Dickens testified that Eaves was the only driver using diesel fuel tocomplain about water in his fuel tanks. It appears that later on a leak wasdiscovered in the ground tanks at Huntington and the other drivers werethen told to fuel elsewhere.enough to get the trailers up here, he did that andhe thought it was a good idea.All right, I drained my tanks, bought twenty dol-lars worth of fuel, put it in my tractor and made itthe rest of the way in, it didn't have good power,but I made it in.The Respondent contends that on this occasion, con-trary to Eaves' insistence that he had water in his fuel,the evidence showed that Eaves had run out of fuel. Itappears to me that the credited testimony in this recordadequately sustains Respondent's position.After Eaves called Center Manager Rudy Dickensabout his situation at Wheelersburg-Dickens, in turn,called Roos Perkins, the feeder supervisor, to advise himthat Eaves would be late, and Ross Perkins then calledRon Held, feeder manager, in accordance with UPS'practice of advising managers when a load would be de-layed. Perkins advised Held that Eaves' asserted reasonfor being late was fuel-line freezeup, but Ron Heldbecame suspicious that Eaves had run out of fuel insteadof freezing up, and relative thereto testified as follows:Q. What was your reaction to this information?A. Well my reaction was that $20 worth of fuel ifhe had fuel-line freeze-up wouldn't have done anygood; and it wouldn't have thawed ice out of thefuel. My question was: Did we run out of fuel ordid we have fuel-line freeze-up?Q. Why did you think perhaps he had run out?A. Well because of the fact that $20 worth offresh fuel doesn't thaw out ice in the fuel.Q. What problem with a tractor will buying fuelcure?A. Pardon me?Q. What problem with a tractor would puttingfuel in it cure that you are aware of?A. None.Q. Anything other than running out of fuel?A.... than running out, no.Q. What, if anything, did you tell Mr. Perkins todo or suggest that Mr. Perkins do as a result of this?A. I suggested that Ross [Perkins] call the Hun-tington Center to check the fuel records to see ifthe tractor was fueled the night before and make adetermination of whether we did or did not run outof fuel or have fuel-line freeze-up.Q. Okay. And did he report to you as to his find-ings?A. Yes, he did.Q. Did he find out whether the tractor had beenfueled?A. Yes, he did.Q. And had it been?A. No, it was not.In accordance with the instructions received from Man-ager Held, as noted above, Perkins then contacted themechanic who had conducted a PMI (preventive mainte-nance inspection) on Eaves' vehicle immediately prior tohis run, and the mechanic, Gene Bowman, then informedPerkins that he had checked the fuel in Eaves' tractor618 UNITED PARCEL SERVICE, INC.during his PMI and found that it was little more thanone-quarter full, and that he so advised Eaves who re-plied that this would be enough fuel to take him to Co-lumbus. Based on this information, Perkins then calculat-ed that Eaves had run out of fuel in Wheelersburg-hetestified:Q. How did you make that determination that hehad run out of fuel?A. Well I called the mechanic in Huntington,which was Gene Bowman; and he had told me thaton the PMI he had seen that there was a quarter ofa tank of fuel in the truck. With a quarter of a tankof fuel, you have between 30 and 33 gallons;[6] andit averages about seven miles per gallon. That's 210miles; and he ran out of fuel in [Wheelersburg]Lewisburg (phonetic) coming back from Columbus.As indicated, the above conclusion by Center ManagerPerkins was supported by Larry Beers. This recordshows that Beers is an expert with long experience andschooling in respect to Mack trucks, the type of tractordriven by Eaves, and testified that a large amount ofwater in the fuel tanks would permit the engine to startand to run for approximately 3 minutes, and after thattime the engine would draw water and stop running, butthat a smaller amount of water would disperse with thefuel itself causing an erratic running engine with lowpower-however, as the engine runs the water would bedispersed through the fuel system and the erratic runningengine would clear up totally and full power wouldreturn. Thus, Beers concluded that it is very improbablethat a Mack tractor would perform as Eaves had alleged.Beers further testified that merely adding fresh fuel to asystem that had frozen water in the fuel filters wouldhave no effect whatsoever, and to alleviate the problemthe fuel filters must be replaced.Based on his belief that Eaves had run out of fuel inWheelersburg, Manager Perkins then confronted Eavesin respect thereto, but Eaves denied that he had run outof fuel. Nevertheless, Perkins issued Eaves a warningletter on December 7, 1979.7 The warning letter advisedEaves as to a seal control infraction at an earlier date,and that his failure on December 3 to follow proper pre-trip procedure by not physically checking his tanks hadcaused him to run out of fuel on December 4, and thatfurther such irresponsibility would result in more severedisciplinary action.On the night of December 17, 1979, Eaves once morehad trouble with his tractors and which he again attrib-uted to having water in the fuel. Eaves testified that onthis occasion water contaminated his fuel at Chillicothe,Ohio, in bitter cold weather, causing a complete shut-down of his tractor, and that he was stranded for nearly5 hours, and it was then necessary that his tractor betowed into Columbus and, thereafter, Shop SupervisorGeorge Hurt told Eaves that he had drained 5-1/2 gal-lons of water out of the fuel tanks.Larry Beers, an expert in Mack engines, explained indetail, as fully outlined in this record, the numerous me-6 This calculation was based on the fact that the fuel tanks hold 120 to126 gallons of fuel.' G.C. Exh. 10.chanical operations and workings of a diesel Mack fuelsystem and the manner in which the engine heats thefuel. From this credited explanation of Beers, I must con-clude that the description given by Eaves of his freezeupin Chillicothe is a mechanical impossibility or at leasthighly unlikely.8Eaves testified that starting in the late fall of 1979, healso began experiencing various other mechanical diffi-culties with the tractor assigned to him in addition toproblems related to water contamination. He stated thatthe difficulties included a loose right front wheel, a lackof heat in the tractor, front-end alignment, brake prob-lems, and electrical problems affecting the lights, but themost significant problem he experienced with the me-chanical condition of his tractor was related to the fuelpump, and which made it difficult to regulate the speedof the engine and caused the tractor to surge-a safetyproblem. It appears that Fleet Supervisor RichardBowers was well aware of these complaints throughEaves' direct contact with him concerning the fuel regu-lation problem on his tractor as early as December 1979or January 1980, and also through mechanic GregoryJohnson, who spoke to Bowers about the surging prob-lem on Eaves' tractor on several occasions.Eaves maintained that although he talked and com-plained to Manager Rick Bowers, and Respondent's me-chanics, Greg Johnson and Gene Bowman, about theseproblems, nothing or little was done about them. Eavesalso maintained that he had these problems with the fuelpump for approximately 2 months prior to his dischargeand that the problem still existed at the time of his dis-charge, and that the mechanics at the Huntington Centerdid not try to fix the problem.Several witnesses for Respondent testified as to thesteps and procedures they took to rectify the "surgingproblem," and Manager Bowers stated that in late Febru-ary 1980, the tractor being driven by Eaves was againsent to the Mack truck dealerships and at this time thefuel pump was replaced. Mechanic Eugene Bowman tes-tified that the tractor being driven by Eaves was in ex-cellent shape-that when Eaves complained about thecab heater, it was fixed (a new thermostat put in); thatthe front end was aligned; and that a complete set ofnew tires were also installed.In the final analysis, Respondent introduced sufficienttestimony which showed its good-faith efforts to correctthese mechanical problems, and the special problem re-lating to the fuel pump was also handled and fixed, eventhough it required considerable attention and efforts todo so.On December 18, 1979, Eaves prepared a grievancereport requesting the removal from his personnel file ofthe warning letter he had received on December 7 forrunning out of fuel. Also, on December 18, 1979, Eavesfiled an additional grievance with respect to water in the* Kenneth Scott, an employee of VDO Argo Instruments Companyand an expert in the analysis of tachograph charts, also testified for theCompany and in so doing analyzed Eaves' tachograph chart for the runof December 17 and 18, 1979, and in relation thereto stated that the chartshowed clearly that the truck did not suddenly "freeze up" as testified toby Eaves, but was parked, permitted to idle, and stopped and started sev-eral times during the time it was parked.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfuel which allegedly caused his breakdown in Chillicothethe previous night. On December 19, 1979, Eaves filedanother grievance alleging that he was being "harassed"much more than other feeder drivers.9Sometime around January 10, 1980, a grievance meet-ing was arranged and was to take place in the morningafter Eaves finished his run. However, Manager RonHeld was 5 or 6 minutes late in arriving and as a resultEaves left the meeting before Held arrived. The presi-dent of Local 505, James Boyd, was present in order torepresent Eaves.A subsequent grievance meeting was scheduled to takeplace on January 21, 1980. This meeting resulted from arequest that District Manager David Withers receivedfrom Lccal 505 president Jim Boyd. Withers stated asfollows:Q. What did Mr. Boyd tell you about the situa-tion?A. He told me that Carlos [Eaves] was havingsome problems and wanted to meet with me and theDivision Manager and his Feeder Manager.Q. What did you say?A. I told him I would look into it. I came backand got ahold of his Division Manager, Don Kre-vosh. Don Krevcsh alerted me to the fact that themeeting had been set up prior with Carlos Eavesthat Carlos Eaves had left and gone home; so I in-structed Don to once again get Ron Held and makesure that there was a business agent involved withit, preferably Jim Boyd, and have another one.Pursuant to such instructions, Manager Held contactedHuntington Center Manager Rudy Dickens and had himcall Local 505 President Jim Boyd in order to set up themeeting and Dickens then had Local 505 contact Eaves.It appears that the meeting was scheduled for Monday,January 21, because Eaves did not work on Sundaynights and management did not want any excuses thenext morning or any problems of having to leave theCenter early.Manager Held arrived at the Huntington Center atabout 7:45 a.m. on January 21. Jim Boyd was present aswell as another union representative, Larry McDowell.After waiting 45 minutes without Eaves showing up,Ron Held asked Jim Boyd if he would like to contactEaves, and Boyd replied that he had already done so.Ron Held then stated:Since we have waited 45 minutes, I see no reason towait any longer. I said, as far as I'm concerned thisproblem is resolved and the warning letter stands.THE WITNESS: Jim Boyd made a comment at thattime and said That's right. If he wanted to be hereto defend his grievance and defend the problem, hewould have been here.9 See G.C. Exhs. 12, 13, and 14.To the knowledge of all parties concerned, no furtheraction has been taken by anyone concerning these griev-ances with the possible exception of the order fromWithers that Eaves fuel his tractor in Columbus ratherthan in Huntington, as aforestated.Respondent's feeder supervisor at Huntington, RossPerkins, testified that during the period of 6 or 7 monthspreceding the discharge here in question (March 13,1980), he noticed that the tachograph charts indicatedthat Eaves was taking improper breaks which were notrecorded on his timecard, and stated that he then coun-seled Eaves about this matter, but it merely resulted inonly temporary improvement, and after consultationwith Managers Ron Held and Don Krevosh, he deter-mined to follow Eaves on his Huntington to Columbusrun. Moreover, Perkins asked Richard Bowers, then fleetsupervisor, to accompany him in order to verify thetimes, and who would also be present in case of a break-down.In accordance with the above, Perkins and Bowers fol-lowed Eaves in Perkins' truck on the night of March 12,1980, as he made his run from Huntington to Columbusand had their first contact with him in Burlington,Ohio-the first contact was by C.B. radio and thenEaves was picked up by sight-they followed him toPortsmouth, Ohio, where he took his first break. It ap-pears that Perkins made notes of the times and places ofthe stops and Bowers verified the times. The Portsmouthbreak took place at Frisches Big Boy Restaurant andlasted from 9:50 p.m. until 10:13 p.m., for a total of 23minutes. Perkins testified that during this break, he gotout of his own vehicle and walked to Eaves' tractor anddetermined it was running, and that it should not havebeen left running as it is a waste of fuel. 0After leaving Portsmouth, Eaves then drove to a cafecalled the Biscuit Palace in Waverly, Ohio, where hewent inside and stayed from 10:38 until 11 p.m.-aperiod of 22 minutes. Perkins testified that while Eaveswas inside the building, he checked Eaves' vehicle andwhich was again left running, and that when Eaves cameback out, he again drove off without checking his vehi-cle by walking around it.Perkins and Bowers followed Eaves to the ColumbusCenter, where he arrived at approximately 12:30 a.m.,but they did not follow him inside, and therefore had noactual knowledge of what he did or did not do inside theColumbus Center. Eaves testified that while at the Co-lumbus terminal he was working all the time at hisnormal duties and only took his regular 45-minute lunch-break, but Respondent contends otherwise and I willdetail all such testimony and surrounding circumstanceslater on.'o Eaves admits stopping in Portsmouth, but testified he was sick withthe flu and had to get some aspirins and then stayed there "a few min-utes" with some coffee. Eaves did not record this stop in his log, butconsidered it as driving time. Moreover, he did not insert his tachographchart on the evening in question until he reached Burlington.i" Eaves testified that at the Biscuit Palace in Waverly, Ohio, he tookhis regular 15-minute coffeebreak which he was entitled to, and thenwent back out to his tractor-made a "quick go around" checking tires,light, cables, and safety chains-and then drove on to the ColumbusCenter.620 UNITED PARCEL SERVICE, INC.Eaves left the Columbus Center at or about 2:40 p.m.on March 13, 1980, for his return run to Huntington, andwas followed by Perkins and Bowers. Eaves againstopped at the Biscuit Palace in Waverly. Perkins testi-fied that Eaves stayed on this break for 29 minutes (4 to4:29 a.m.), and then came out and left. Perkins stated thatduring the time in question there were other units ortrucks in the parking lot of the Biscuit Palace, but the rigbeing driven by Eaves was "not blocked in" and thatEaves was able to drive off right after emerging fromthe cafe. 12From his stop at Waverly, Eaves then proceeded toBurlington where he disconnected his rear trailer. Hethen went on to the Huntington Center, arriving at ap-proximately 6:25 a.m. Perkins stated that when Eaves gotto the Huntington Center, he pulled into the lot, wentinside the building for a few minutes, came back out, andthen with another employee walked across the street tothe coffee shop, stayed there 14 minutes while on theclock, got coffee, and then came back to his tractor andsat there like he was doing some kind of paperwork. Su-pervisor Perkins testified that he had informed all of theHuntington feeder drivers not to go to the coffeeshopwhile they were on the clock, and that in November1979, he had specifically told Eaves not to do so.'3Fleet Supervisor Richard Bowers testified to essential-ly the same observations as Perkins on the night andmorning here in question. He and Perkins then contactedDivision Manager Don Krevosh to report what they hadobserved, and as a result Krevosh set up a meeting forthat afternoon and instructed Perkins to obtain Eavestimecards, logs, and tachograph charts from the first ofthe year and to prepare a memo of the events for thenight here in question.'4On the afternoon of March 13, 1980, Division Man-ager Don Krevosh met with Bowers and Perkins, andasked them to describe what had happened when theyhad followed Eaves. As they related the previous night'sevents from their notes, Krevosh then made his ownnotes as to particular points and time periods. Bowersand Perkins also had with them Eaves' tachograph chart,log, and timecard, and in respect thereto Krevosh stated:12 Eaves testified that he stayed 10 minutes on his break at Waverly,but when he got ready to leave his tractor was blocked in by a rig fromCommercial-Lovelace, and as a result he went back into the cafe andasked the driver if he would let him out, but the Lovelace driver wouldnot do so until he finished his breakfast. Eaves testified that the totalamount of time he was there amounted to about 25 minutes.ts Eaves testified that upon his return to the Huntington Center, hewas told by Supervisor George Bodner that there was no work to bedone right at the present and he could go across the street and get coffeeif he wanted to. Eaves stated that after paying for his coffee and ciga-rettes he then walked back to his truck, got in, drank his coffee, did alittle paperwork, and awaited further instructions. He was then told tospot his trailer, and after so doing checked out. Former supervisorGeorge Bodner testified that on the morning in question, Eaves lookedsick and since he was not needed for another 15 minutes, told him to goacross the street and drink some coffee. Bodner stated that it was not un-usual for drivers to do this while they were on the clock, and that Man-ager Rudy Dickens had advised him this was all right to do so long asthe drivers only stayed for a minute or two.i" Resp. Exh. 57, signed by both Bowers and Perkins, states that onMarch 12 and 13 they observed Eaves taking four illegal breaks; exces-sive idling on the motor; failure to properly pretrip his tractor; and falsifi-cations of his daily log and timecard.They showed me on his tach where he had stoppedand they showed me that he had kept his vehiclerunning all the time and that he had verified thetach with the time card. They also showed me thelog where he had put in an extra break-put in abreak. They told me-showed me the alternationson his time card.Krevosh then reviewed the chronology of events asrecorded on Eaves' timecard and determined that Eaveshad entered a break from 10:45 until 11 p.m. after he hadpunched off the clock on the morning of March 13. Kre-vosh also reviewed Eaves' log which showed that Eaveshad originally shown the time from 10:45 until 11 p.m. asdriving time, but then later came back and interruptedthe driving sequence by entering a break.As pointed out, Perkins and Bowers also had withthem Eaves' tachograph charts, timecards, and logs fromthe first of January 1980 up through March 13, 1980."'Krevosh then reviewed those documents and was able toconclude that:Well it showed that some days he turned in a tach;some days he turned them in blank; and the daysthat he turned them in that had recordings on themshowed he took breaks continually going up to Co-lumbus and he took breaks on the way back fromColumbus to Huntington.Moreover, Manager Krevosh compared these documentswith the events of the night of March 12, 1980, andfound that, "Well it showed almost the exact thing, thathe took breaks; normally two breaks going up to Colum-bus and one break coming back." Krevosh also testifiedthat "in most cases, on the tachs it showed that he hadtaken anywhere from 40 minutes to over an hour inexcess of his lunch time in Columbus; and his lunch timein Columbus he always showed 1:30 to 2:30. He alwaysshowed an hour for lunch time in Columbus," and thatthe breaks were usually not entered on Eaves' log or histimecard.Krevosh then called District Manager Dave Withersrelating to him what he had learned as to Eaves, and hewas told to set up a meeting that evening in order to getEaves' side of the story. At this meeting on the eveningof March 13, 1980, the Respondent was represented byKrevosh, Jim Beard, Rudy Dickens, and Ross Perkins,and for Local 505 union steward, Larry Bowen andBusiness Agent Larry McDowell. Carlos Eaves was alsopresent. At the beginning of this meeting Krevosh askedEaves if he knew why he was there, to which Eaves re-plied "no." Krevosh then asked Eaves if he knew that hehad been followed the previous night, and to whichEaves replied in the affirmative. Krevosh then askedEaves to reconstruct his previous night's work, andEaves asked Business Agent McDowell if he had to doso. McDowell suggested that he comply and Eaves thentold Krevosh what he had done the previous evening.Eaves stated that he went from Huntington to Burling-ton, Ohio, and hooked up the second of his two trailers;i' See Resp. Exh. 16-46.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Burlington he went to Waverly and took a break;and from Waverly he proceeded to Columbus; that atthe Columbus Center he unhooked his inbound doubles,hooked up his outbound doubles, got them ready, putthem on line, fueled, and had his lunch. He stated that hetook a 45-minute lunch in Columbus. On his return tripEaves informed Krevosh that he left Columbus and wentback to Burlington, and there disconnected his doubletrailers, drove to Huntington, did his paperwork, andthen punched off the clock. Krevosh testified that in thereconstruction of the previous night's events Eaves didnot mention a stop in Portsmouth, nor did he mentiontaking a break in Waverly on the return trip from Co-lumbus, and he also did not tell Krevosh that he hadtaken a break in Huntington after he had returned to thecenter. 16It appears that after Eaves had recited his story, Kre-vosh then reconstructed what Supervisor Bowers andPerkins had observed the previous night-Krevoshstated that Eaves had left Huntington late, but to whichEaves replied that his tractor was not there on time.Krevosh then told Eaves that he had failed to properlypretrip his vehicle, and to which Eaves replied, "No, Ipre-tripped it," but Krevosh stated, "If you had pre-tripped it, you would have put your tach in Huntingtonrather than in Burlington." Eaves answered that he hadforgotten but when he got to Burlington the tach wasput in at that time. Krevosh stated:Well let me remind you of a meeting I had withyou a couple of months earlier [referring to themeeting of December 7, 1979] telling you to proper-ly pre-trip you vehicle. Isn't putting your tach inyour vehicle part of your pre-trip? Eaves acknowl-edged that a proper pre-trip did indeed include in-serting a tach chart. Krevosh then told Eaves thataside from failing to insert the tach chart at theproper time and location, he also set the clock backas if he were starting in Huntington. Eaves repliedthat "well I guess I just made a mistake."Krevosh then advised Eaves that he was further ob-served stopping at Frisches Restaurant in Portsmouth fora 23-minute break. Eaves replied that he did rememberthe stop but that he was sick and had to stop for aspirins,but had no real explanation for the length of that stop.Krevosh then told Eaves that he was followed 30 or 40miles to Waverly where he stopped at the Biscuit Palacefor another break. Eaves argued that that was his sched-uled break and that the break taken at Frisches did notcount. Krevosh informed Eaves that he is entitled to one15-minute break on the trip to Columbus, but that Eaveswas in the Biscuit Palace for 22 minutes. Eaves replied,"Well I didn't do anything wrong. I might have made amistake or I didn't realize it was that long."Krevosh next informed Eaves that he was followed toColumbus and that he had been in Columbus for approxi-mately 2 hours. Krevosh asked Eaves again about thelength of his lunch period in Columbus, and to which16 Eaves testified that in his reconstruction of events, he did mentionhis stop in Portsmouth because of illness, and on his return also men-tioned being blocked in at Waverly.Eaves replied, "I only took 45 minutes." Krevosh alsoasked Eaves whether he slept in his tractor at night, andEaves stated that "I think I may have."Krevosh testified that in respect to the return trip, headvised Eaves that he was observed stopping in Waverlyon the return trip, and that Eaves stated, "Well I am al-lowed a 10-minute safety check." Krevosh conceded thatEaves was entitled to stop for a safety check, but thatEaves had not checked his vehicle during that stop, andhad been observed at the Biscuit Palace in Waverlylonger than 10 minutes. Eaves argued that he wasblocked in. Krevosh then turned to Perkins and askedwhether in fact Eaves was blocked in, to which Perkinsreplied "no."Krevosh then advised Eaves that he was observedtaking an additional break when he returned to the Hun-tington Center and that he had recently been reprimand-ed by Perkins not to go across the street for coffee.Eaves admitted taking such a break but stated, "Yes, butI only took a few minutes. I had to get a pack of ciga-rettes," and according to Krevosh, Eaves then admittedthat he was not permitted to go across the street to getcoffee but, "I guess I made a mistake."Near the end of the meeting, Krevosh further toldEaves:Well your so-called mistakes are very costly toUnited Parcel Service and these are more than justmistakes. I said, I would like to recap once morewhat you did wrong. I said, you left the buildinglate. You failed to pre-trip your vehicle properly.You inserted your tach in Burlington instead ofHuntington. I stated that he not only put his tach inat the wrong time, you put your tach back as if youstarted in Huntington. I said you took unauthorizedbreaks going up. I said you didn't report to a super-visor. I said you left your engine running all thetime, the whole night; you left it unattended, unse-cured; and you took breaks on the way back. I saidthese are more than just simple mistakes. I said thatfor that reason, I am going to have to dischargeyou from my employ.Eaves then mentioned that he felt he had done nothingwrong and that he was a good employee. Krevosh re-plied that he had not only taken unauthorized breaks onthe night of March 12, but that he had been doing it formonths. Eaves replied that, "Well I never intended to beanything but a good employee. I always try my best. Ialways get the load in on time." Krevosh then advisedEaves that his job is much more than just getting theload in on time.As pointed out, Eaves' version of what occurred thenight and morning in question is not significantly differ-ent from the admissions he made after being confrontedwith the evidence. On his outrun he admitted the stop inPortsmouth, admitted that he failed to log this break inhis logbook, and tried to explain his failure to note it inhis timecard on the basis that he considered it as "timedriving." He also admitted his stop at the Biscuit Palacein Waverly, but maintained that the break was only 15minutes and that he checked his vehicle for 5 or 6 min-622 UNITED PARCEL SERVICE, INC.utes after the break. On his return trip Eaves admitted anextended break in Waverly, and testified he intended itto be a 10-minute safety check, but then could not leavebecause he was blocked in. Eaves admitted that he didhis paperwork on the stop in Burlington. He admittedchanging his timecard to reflect the stop on the way upat Waverly, and to shorten his lunch hour in Columbusfrom I hour to 45 minutes. He also admitted that hemight have taken his tachograph chart out in Burling-ton-"if I finished up my paper work there." As noted,Eaves' testimony as to what occurred in Huntington onMarch 13 had one additional explanation, not heardbefore-for the first time Eaves alleged that the coffee-break in Huntington was authorized by SupervisorGeorge Bodner, and admitted that he logged this time astime worked.It appears that within a few weeks or so following thedischarge of Eaves, Union Agent Larry McDowell con-tacted District Manager Withers and between them ar-ranged for a meeting at the Dunbar Center to again dis-cuss this situation. The Company had several peoplepresent and Local 505 also had representatives alongwith Eaves, but nothing was accomplished other thanthe parties restating their positions.McDowell testified that prior to the Dunbar meeting,he had also contacted Division Manager Ron Thomasasking him to intervene in behalf of Eaves, but Thomasinformed him, according to McDowell, that he had beentold to stay out of the matter, and that he (Thomas)never really cared what Carlos Eaves did so long as hegot his packages into the centers on time.Manager Thomas denied the above conversation at-tributed to him, and testified that if McDowell hadcalled him on this matter, he would have told him tocontact Manager Krevosh, as he (Thomas) had no re-sponsibility for Eaves-he was not assigned to Thomas.Final Contentions and ConclusionsRespondent has taken the position that the instantmatter was resolved by the Atlantic Area Parcel Griev-ance Committee, herein AAPGC, by its denial of Eaves'grievances over his discharge. The General Counsel con-tends that such deferral is wholly inappropriate.On March 14, 1980, Division Manager Don Krevoshsent a mailgram to Carlos Eaves advising him that hehad been discharged the previous day as a result of hisdishonest acts. Eaves then went to the union hall to pre-pare a grievance concerning his discharge. In his griev-ance of March 14, 1980, Eaves claimed that his dischargewas unjust and improper and requested that he be rein-stated with all backpay and benefits, but in this grievancemade no mention of Bodner's permitting him to take thecoffeebreak after he returned to Huntington or that hehad been blocked in at the cafe in Waverly on the returntrip. ?This record shows that both business agents for Local505, Larry McDowell and James Boyd, contacted Dis-trict Manager Dave Withers with respect to the dis-charge of Eaves, and wanted Respondent to reconsiderhis discharge. Withers informed them that he would beI" See Resp. Exh 4-d.willing to meet with them and such a meeting did takeplace, as detailed above. District Manager Withers testi-fied that he agreed to the meeting because he "wantedCarlos [Eaves] to tell me what happened ... I wantedto see if Carlos would tell me the truth of what hap-pened that night. Carlos never admitted anything." With-ers stated that at this meeting Eaves usually opened eachsentence with "if I did anything wrong" and he also saida couple of times "It must be just a mistake I made."Withers testified that Eaves would not admit that he haddone anything wrong and, therefore, he decided to letthe discharge stand.Eaves' grievance was presented to the AAPGC onMay 8, 1980, pursuant to the terms of article 41-griev-ance procedure, sections 2 and 4 of the Atlantic AreaSupplement to the National Master United Parcel Serv-ice Agreement. The panel was composed of equal repre-sentatives of labor and management. Don Krevosh repre-sented Respondent and also present for UPS wereDwight Barackman and Dave Withers. Eaves was repre-sented by Larry McDowell and Jim Boyd, president ofLocal Union 505. Carlos Eaves was also present at thehearing.During the initial phase of the meeting a formal state-ment was submitted by UPS setting forth the events ofMarch 12 and 13, 1980, and in so doing showing improp-er breaks on Eaves log and timecard, and argued thatfollowing his discharge an audit of his records for the 2previous months revealed that Eaves continually tookunauthorized breaks, falsified his records, and frequentlyleft his tractor idling for his entire shift. 'Local 505 submitted a formal outline stating, in part,that Eaves was discharged because of his protest orgrievance to his warning letter of December 7, 1979, andas a result of this grievance, Manager Krevosh took itupon himself "to get" Carlos Eaves. The Union in itsstatement to the AAPGC also attacked Respondent's po-sition that dishonesty occurred-that Eaves had not stolen88 minutes nor had he altered him timecard or logbook.Finally, the Union submitted laudatory statements ofEaves' job performance and character both from presentUPS supervisors and from coworkers.'9Following theformal statements, testimony and arguments were re-ceived.20oRespondent argues that under Spielberg ManufacturingCompany, 112 NLRB 1080 (1955), deferral to an arbitra-tion award is proper where (I) the arbitration proceed-ings appear to have been fair and regular, (2) all partieshad agreed to be bound by the decision, (3) the decisionof the arbitration panel is not clearly repugnant to thepurposes and policies of the National Labor RelationsAct, and (4) the issues giving rise to the unfair laborpractice charge were presented to and considered by thearbitration panel-moreover, in the instant case, all ofthe Spielberg deferral requirements have been met, andthat the hearing before the AAPGC was conducted inaccordance with the principles of fundamental fairnessand impartiality. Furthermore, argues Respondent, Larrys See Resp. Exh 4-c.19 See Resp. Exh. 4-d and attachments thereto.20 See Resp Exh 4-b623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDowell, Eaves' union representative at the hearing,repeatedly urged that Eaves was discharged as a resultof his grievance activity, and thus it cannot be contendedthat the issue giving rise to the unfair labor practicecharge was not before the AAPGC, and in rejectingEaves' contentions the AAPGC, of necessity, decidedthat Eaves' discharge was not as a result of his grievanceactivity-consequently, the decision of the AAPGC isclearly not repugnant to the purposes and policies of theAct, rather it fully comports that Act's purpose of en-couraging the voluntary settlement of labor disputes.Counsel for Respondent concludes his argument by stat-ing that the contractually agreed-upon grievance machin-ery functioned properly to fairly settle the dispute, andthe basis of the unfair labor practice charge was consid-ered and resolved.The record in this case is clear that no mention wasmade to the AAPGC of Eaves' grievance activities orother evidence in support of the General Counsel's casein this proceeding, other than the grievance Eaves hadfiled on December 18 concerning his December 7, 1979,warning letter, and his grievance on March 14, 1980,protesting his discharge. Thereafter, the AAPGC ren-dered a summary decision which precluded any reviewof that body's consideration, if any, of the unfair laborpractice aspect of Eaves' discharge. Moreover, as alsopointed out, it is obvious that the AAPGC had noneutral member on the panel and by its decision fore-closed Eaves' grievance from proceeding to the final stepof the procedure before an impartial arbitrator, as pro-vided by the Atlantic Area Supplement, article 41,Grievance Procedure, section 5.21As noted previously herein, Eaves also filed two addi-tional grievances in December 1979-one of them relat-ing to water in the fuel tanks at Huntington, and anothergrievance which alleged that he was not treated equalwith other feeder drivers and had been harassed. Thereare no indications whatsoever that either of these griev-ances or union activities was before the AAPGC.The Board, in the lead case of Suburban Motor Freight,Inc., 247 NLRB 146, 147 (1980), held:The Board can no longer adhere to a doctrinewhich forces employees in arbitration proceeding toseek simultaneous vindication of private contractualrights and public statutory rights, or risk waivingthe latter. Accordingly, we hereby expressly over-rule Electronic Reproduction and return to the stand-ard for deferral which existed prior to that decision.In specific terms, we will no longer honor the re-sults of an arbitration proceeding under Spielbergunless the unfair labor practice issue before theBoard was both presented to and considered by thearbitrator. In accord with the rule formerly statedin Airco Industrial Gases, we will give no deferenceto an arbitration award which bears no indicationthat the arbitrator ruled on the statutory issue ofdiscrimination in determining the propriety of anemployer's discriminatory actions. In like accordwith the corollary rule stated in Yourga Trucking,t See Reap. Exh. 5.we shall impose on the party seeking Board deferralto an arbitration award the burden to prove that theissue of discrimination was litigated before the arbi-trator.The Board has continued to adhere to the general rulelaid down in Suburban Motor Freight, supra. Indeed, inanother discharge case involving the same Respondent asin the instant matter, United Parcel Service, Inc., 252NLRB 1015 (1980), the Board held that the matter there-in was not appropriate for deferral under Spielberg, be-cause the factual record showed that evidence concern-ing the dischargee's protected concerted activities wasnot presented to the arbitrator.This record clearly reveals that in the instant casesome aspects of the evidence adduced by the GeneralCounsel in support of the unfair labor practice allega-tions were not presented to the AAPGC, and in additionthe factual evidence concerning Eaves' protected con-certed activities in the filing of two grievances was notpresented to the panel. In any event, the AAPGC ren-dered such a summary denial that it is impossible to as-certain whether it took recognition of the argument ad-vanced that Eaves was discharged in retaliation forhaving grieved his December 7, 1979, warning letter andthe events on March 12-13, much less whether itreached any conclusions with respect to the evidencepresented in these regards. Accordingly, I am not per-suaded that the instant case is appropriate for deferral.The General Counsel points out that the evidence inthis record reveals that Carlos Eaves was a long-termand valued employee of Respondent with minimal prob-lems and substantial accolades for his performance; untilabout November 1979, but at this time he became frus-trated in his attempts to have fuel and mechanical prob-lems with his tractor resolved and having encounteredthe water-contaminated fuel at Wheelersburg on Decem-ber 4, 1979, he then became incensed over receiving awarning letter accusing him of running out of fuel, andat this time exercised his contractual rights to have aprotest letter sent and a grievance filed. Moreover, whenEaves ran into a similar problem a few weeks later atChillicothe, he filed additional grievances. The GeneralCounsel argues that such grievances adversely reflectedon management people directly responsible for Eaves-Feeder Supervisor Roscoe Perkins and those responsiblefor the equipment and fuel-Fleet Supervisor RichardBowers, and such grievances were taken directly to thehighest level of authority in the area, District ManagerDavid Withers, who then directed that meetings be heldto resolve Eaves' grievances-that Eaves did not attendat least one such scheduled meeting because Respond-ent's representative, Ronald Held, was late in arriving,and Eaves was never even informed of the second meet-ing on his grievances. It is further pointed out by theGeneral Counsel that irrespective of Eaves' nonatten-dance at meetings relative to his grievances, nevertheless,his message had been delivered up the line to at least asfar as Respondent's District Manager David Withers-tothe effect that there were serious problems reflecting onthe local supervisors at Huntington, and thus both Per-kins and Bowers had reason for concern.624 UNITED PARCEL SERVICE, INC.The General Counsel also rationalizes that the supervi-sors directly involved in this matter then bided their timeuntil the night of March 12 when the two most ag-grieved managers-Perkins and Bowers-set out to getCarlos Eaves, and even though Perkins had never evenissued a warning letter to Eaves on the matters he wasnow concerned about. Moreover, according to the Gen-eral Counsel, when the report was in concerning Eaves'run for March 12 and 13-management then moved withall deliberate speed and determination to discharge Eavesthat very evening (March 13) without any considerationfor his logical and plausible explanations for what hedid-that Respondent was "so obsessed" with discharg-ing Eaves that it did so even while expressing its ownanxiety as to whether its case was sufficient, as evi-denced by the various conversations initiated by CenterManager Rudy Dickens and Division Managers Thomasand Krevosh.The General Counsel maintains that thereafter Re-spondent continued to build its case against Eaves as itwent along-Krevosh accusing Eaves of not turning in atransfer slip for work at the Columbus Center on his lastworkday and, subsequently, he was also accused ofspeeding by Krevosh when Eaves had not been accusedof that by Perkins and Bowers, and by the time this casecame to hearing, Respondent had acquired more evi-dence not then known to Respondent until it prepared itscase against Eaves for hearing-i.e., the Ingall writeups,experts in diesel mechanics, and tachograph charts topresent evidence in support of its case that it obviouslydid not have when it discharged Eaves. Moreover,argues the General Counsel, Respondent also marshalledwitnesses from all levels of its supervisory hierarchywho testified under the watchful gaze of District Man-ager Withers and Richard Bowers' supervisor, Bob Pil-grim, sat in the hearing during Bowers' testimony whenthere was no indication that Pilgrim was in any way in-volved.Additional aspects in the argument for the GeneralCounsel is as follows: "It is submitted that Respondent'switnesses generally demonstrated a willingness to toutthe company line and say whatever was necessary to ad-vance Respondent's cause irrespective even of their lackof competency to testify." Indeed this was abundantlydemonstrated by the testimony of Ron Held when he tes-tified, as the case wound down, without any proper au-thentication of the tachograph charts, to just anythingthat would seem to help them into evidence. Of course,Bowers and Perkins, as detailed above, demonstratedtheir total lack of reliability to even keep the storystraight from the time of their affidavit until the time ofthe hearing. For the foregoing reasons, it is respectfullysubmitted that Respondent's case against Eaves was con-trived, at the outset, by those supervisors most offendedby Eaves' grievances, and that, as the matter progressed,Respondent's entire management staff locked arms in adetermined effort to support those supervisors irrespec-tive of the merits of the case.The General Counsel also maintains that his case waspresented primarily through the testimony of 12 wit-nesses, half of which-Marvin Gore, Ross Dale Hazelett,Larry J. Bowen, Gregory Lee Johnson, Millard Bailey,and Kellerman Swann-were employed by Respondentat the time they testified adverse to their interest andthereby did so at the risk of incurring Respondent's ire.Accordingly, the General Counsel submits that the testi-mony of those witnesses is particularly credible becauseof the potential risk involved for current employees whoare dependent upon the Respondent for their employ-ment.The General Counsel further relies on circumstancesand events involving an incident between Eaves andBowers in the locker room; on the different kind of "sen-sitivity" for other employees found in like situations; onthe improper or insufficient authentication of tachographcharts and the logs of Commercial-Lovelace; on thetimestudy of Millard Bailey on his Huntington-Columbusfeeder run; and in certain areas on the inconsistent testi-mony of witnesses for the Respondent, both at the hear-ing and in their pretrial affidavits.Turning first to the locker room incident. Eaves testi-fied that he had a conversation with Manager Bowers inthe locker room at the Huntington Center in January1980. Eaves stated that Bowers then told him that he(Eaves) would "pay for the grievances." Eaves testifiedthat Bowers had been using the restroom and at the timein question was coming out of the restroom into thelocker room area, and that Mark Coats was also presentin the locker room at the time.Mark Coats, discharged by UPS in November 1980,testified on behalf of Carlos Eaves. He stated that he wasemployed by UPS from May 10, 1974, to November 17,1980, but from December 21, 1978, until August 18,1980, he was off work due to a workmen's compensationinjury. Coats testified that beginning in approximatelyFebruary 1980, until his return to work in August 1980,he had to go to the Huntington Center to obtain hisworkmen's compensation check, and that on the occasionhere in question he was looking at the bulletin board inthe locker room at the Huntington Center, and over-heard Manager Richard Bowers tell Carlos Eaves "I'mgoing to fire you for filing those papers, or griev-ances...." Coats also testified that Bowers could notsee him where he was standing, and that when Bowersdid discover his presence, he looked surprised, threwdown a paper towel with which he had been drying hishands, and then walked out. Coats also testified that hewas somewhat startled at what he had heard, and as aresult walked up to Eaves and said "is there anythingwrong," but Eaves just mumbled "I don't know." Coatstestified further that immediately thereafter, as he wasgoing to his car, Bowers approached him and said,"Mark, you didn't hear any of that, did you?" Coatsstated that he then just looked at Bowers and got into hiscar and drove off. Manager Bowers denies that any suchconversations with either Eaves or Coats, ever tookplace.The General Counsel speculates that at this point intime it was apparent that Eaves was becoming a man tobe reckoned with-that his grievances ultimately reflect-ed on Fleet Manager Bowers, who was responsible forthe supervision of the mechanical maintenance of thetractor assigned to Eaves, as well as the quality of the625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiesel fuel available at Huntington, and that whenBowers encountered Eaves in the locker room he thenopenly informed Eaves that he would pay for his griev-ances. Unknown to Bowers at the time of this remark,Mark Coats was also in the locker room and overheardBowers' statement, and thereafter Bowers showed hisconcern over his ill-timed announcement by followingCoats out into the parking lot and attempting to get himto assure Bowers that he had not overheard the remark.First of all, it is noted that the occurrence of the al-leged Bowers threat is supported solely by the testimonyof two discharged UPS employees-Eaves and Coats.Moreover, their testimony is not consistent as to whatwas said nor as to when the incident allegedly tookplace. Eaves first testified that this incident took place in1979, but later changed it to 1980. Coats also evidencedlack of credibility with his changing description as to hisconversation with Eaves. He first stated that he waspositive that Eaves had said only "I don't know" to hisquery as to what was wrong. Later, he admitted placingin his affidavit a statement to the effect that "Bowerswas mad because he filed a grievance." Eaves made nomention in his testimony of such a statement to Coats.As indicated, Manager Bowers categorically deniedthe locker room incident and this denial is consistentwith the surrounding facts. Bowers had nothing to dowith the subject matter of Eaves' grievances-the warn-ing letter in December and alleged harassment camefrom Held, Perkins, and Krevosh, and Dickens was re-sponsible for the fuel. Moreover, Bowers had no supervi-sory authority over Eaves, and there is no evidence torebut Bower's testimony that he knew nothing about thegrievances. As further indicated, even assuming, ar-guendo, that Bowers did make such a statement, there isno evidence that he had anything to do with the actualdecision to discharge Eaves. Bowers, of course, did wit-ness the events on the night in question, as aforestated,but testified he made no recommendation as a result ofhis observations, and absent a showing that Bowers tooksome specific action to carry out the alleged threat-andthere is none-there remains only a rebuttable inference,at most, that UPS terminated Eaves for his grievance ac-tivity.In the final analysis, both by testimony and video tape,it was established by Respondent that Coat's testimonyto the effect that he was not visible to Manager Bowersat the time Bowers made the alleged threat to Eaves wassimply impossible. Managers Dickens and Bowers de-scribed the locker room in question and even showed bya schematic of it that anyone in the locker room couldnot help but see everyone in the room.Eaves testified that immediately before the above al-leged threat by Bowers in the locker room, he had anargument with Bowers about something being said to theeffect that Eaves' son had damaged a new paint job on apackage truck belonging to UPS. Manager Bowers con-firmed this dispute, but he credibly placed it right afterthe trucks had been painted in June or July 1979 and thisdate is confirmed by the records relating to those paintjobs. Moreover, Bowers' testimony of the timing of thedispute was confirmed by Respondent's Customer Serv-ice Representative Art Brannon who testified as to thecontent of the dispute and to a conversation with Eavesabout it. Moreover, this record shows that ManagerBowers immediately apologized when he learned thatEaves' son was confined to a wheelchair, and therefore,could not have written on the truck. However, it is clearthat this entire incident took place about 6 months beforethe alleged locker room incident, and not immediatelyprior thereto as suggested by Eaves.22As to the discipline that other drivers received for im-proper conduct of performance in their duties, the Gen-eral Counsel contends that UPS treated such drivers,who were guilty of the same infractions that Eaves wasguilty of, less severely than Eaves was treated.The testimony of Marvin Gore was presented with re-spect to the warning letters which he received from Re-spondent. Gore testified that his job, unlike that ofCarlos Eaves, was a combination package car and feederdriver. Gore testified that on September 24, 1980, he re-ceived a verbal warning for taking an illegal break. Inhis affidavit Gore stated that he had an urgent need tomake a telephone call arising from a personal problem.Therefore, he stopped at a supermarket, and shortlythereafter the center manager of his area, Wade Cald-well, inquired as to the break. Gore explained the matterto Caldwell, and was then told by Manager Caldwellthat illegal breaks were a serious matter, but that he(Gore) did perform his job well and he was going to lethim go with a verbal warning.Gore also testified that he remembered receiving awarning letter on or about January 11, 1979, concerninghis taking an unauthorized break and leaving his vehiclerunning and unattended. Gore testified that:...stopped to get a cup of coffee, and as I recall, Ihad to get some change for a C.O.D. and left myengine run, it was cold weather, and of course, Ihad been instructed not to do that, but I did leavemy engine run, and I went inside the drive-in, andgot a cup of coffee, and Rudy Dickens drove by atthe particular time, he was the Center Manager, and22 Mechanic Gregory Johnson testified that when Eaves was terminat-ed he had a conversation with Manager Krevosh under the following cir-cumstances:Q. Do you recall the time when Mr. Eaves was discharged?A Yes, I do.Q. Do you recall if you had any conversation with Mr. Krevoshabout that?A. Yes, I do.Q. Can you tell the court what the conversation was with Mr.Krevosh.A. Well, he was over in the 7th Avenue building, I walked in andhe was standing over there at the end of the belt, and I approachedhim, I said "what happened to Carlos," and he said, "we disqualifiedhim." I said, "well," I said, "Carlos was an asshole, but he wasn'tthat big of an asshole." He said, "well," he said, "You got a wife andfamily at home, don't you?" I said, "yes." He said, "I see your pa-perwork every day." I said, "Yeah, but how much of it stops," Isaid, "I do a good job and it shows." He said, "well," he said, "justdon't back me into a corner." I said, "okay." And then he left.Q He what?A. He left.Manager Krevosh admits a conversation with Johnson wherein he toldhim that Eaves had been terminated, but denies making any remarkwarning Johnson not to back him into a corner on Eaves.626 UNITED PARCEL SERVICE, INC.told me that I would receive disciplinary action forthat.23Gore remembered that afterwards there was a meetingwith the shop stewards concerning the matter, but hecould not recall any justification he gave for taking abreak or what was said by either side at the meeting.Gore also testified that on or about February 20, 1981,he received a warning letter from Delivery SupervisorPat Kelly with respect to Gore's taking an unauthorizedbreak on February 18, 1981.24 Gore testified that he hadstopped at a drive-in to get a cup of coffee as it was coldweather, and as he came out of the coffee shop his super-visor appeared asking him if he had not already had hislunch hour, and Gore replied that he had. Gore was thentold that he would receive the disciplinary action fortaking an illegal break. The General Counsel argues thatthus Gore was charged with four unauthorized breaks,two of them after Eaves' discharge, and the only penaltyimposed was a warning letter.On October 18, 1979, employee Kenny Withrow wasobserved by Dave Wright working on his personal vehi-cle inside Respondent's Huntington building, using Re-spondent's equipment, and on Respondent's time.Center Manager Rudy Dickens reviewed the warningletter that he issued to Kenny Withrow on this occasionand also the memo from Dave Wright to him concerningthe events which led to the issuance of the warningletter.25Dickens testified that Withrow was a part-timeemployee who worked inside the center washing pack-age cars and tractor trailers, but on the date in questionWithrow was observed by Delivery Supervisor DaveWright working on his private vehicle inside the Hun-tington Center, and thereupon Wright sent Withrowhome and told him that as far as he was concerned he nolonger worked for UPS. Rudy Dickens testified that aninvestigation was then conducted with regard to this in-cident and an effort was made to determine whether ornot Withrow was working on his private vehicle at atime when he was being paid by Respondent, and in sodoing they had obtained Withrow's timecard whichshowed that he had punched off the clock, but he hadnot entered that he was on his lunch hour. Moreover, areview of his previous timecards indicated he had beenfollowing the proper instructions with respect to enteringhis lunch break on his timecards. Therefore, according toDickens, it appeared that Withrow was working on hisvehicle during his normal lunch hour as disclosed by hisprevious timecards, and as a result it could not be estab-lished by management that Withrow was washing his ve-hicle on company time; thus, Withrow was simply givena warning letter stating that he could not work on hisprivate vehicle inside the building and that he could notuse the tools of the Company to work on his private ve-hicle. Respondent points out that Withrow was not dis-charged with respect to stealing time, because it couldnot be proven that he was doing so.a2 See G.C. Exh. 4, and which also makes reference to a similar inci-dent involving Gore on October 20, 1978.24 G.C. Exh. 3.15 See G.C. Exhs. 5 and 6.Manager Dickens further testified that on March 24,1980, during an audit of the Huntington facility, With-row was observed taking a I hour and 18-minute lunchwhen he was entitled to only 1 hour. Dickens stated ameeting was then held, and Withrow did not deny thefact that he had extended his lunch period. UPS gaveWithrow the option to be terminated for dishonesty orresign for personal reasons. Withrow chose to resign andsigned a clearance slip which said that he resigned. It ap-pears that no grievance or any other action challengingthat resignation was ever filed.As pointed out, Manager Richard Bowers testified asto the facts and circumstances which led up to his issu-ing Talmadge Calloway a warning letter on February 27,1978.26 Bowers testified that Calloway is the mechanicfor the Beckley Center, and that he (Bowers) and Beckley Center Manager Lee Smith were observing the Beck-ley Center on the occasion here in question-that in themorning he and Smith left for breakfast and when theyreturned to the Center, Calloway's own vehicle was notin sight, but when they entered the terminal buildingthey found Calloway's car inside and noticed it had justbeen washed. Bowers asked Calloway for his timecards.and also asked him why he was washing his car insidethe building-Calloway then produced the timecard andinformed Bowers that he did not wash the car on Com-pany time, but had done so on his lunch hour and hadbrought the car inside the building so that it would notfreeze outside. Manager Bowers then issued Calloway awarning letter rather than discharging him explainingthat the only way to verify that the wash job had beendone on company time was by the timecard, and a por-tion of the timecard had been destroyed, and Bowers andSmith had not actually observed Calloway washing hiscar on company time,Employee Talmadge Calloway was issued a writtenwarning on March 2, 1981,27 concerning alleged falsifi-cation of his timecard on February 18, 1981, which indi-cated he had completed work that he had actually notdone and which, in fact, resulted in Fleet SupervisorEugene Bowman having to obtain the parts himself andoversee the job being done to make sure it was complet-ed. Supervisor Bowman testified that Calloway was notdischarged because he was doing a "relatively good job"and this was only a "single incident" as far as Fleet Su-pervisor Bowman was concerned, even though Callowayhad been discharged before.On July 25, 1980, a warning letter was issued to em-ployee Dale Maxwell. Maxwell's transgressions werestated as follows:Discussed was your dishonesty by the fraudulentuse of the Company telephones and your overallwork record. After a complete investigation, it wasdiscovered that you had used the Company phoneto make eight long-distance calls. These calls werenot only an additional cost to the Company, but thetime you spent making four of the calls was during26 G.C. Exh 7.7 G C Exh 8.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour scheduled working hours, which in effect isstealing time.The warning letter indicated that Maxwell was dis-charged, but his discharge was later converted to a 6-daysuspension .2It appears that in November 1979 Charles Null wasdischarged for stealing time. Center Manager RudyDickens testified that he and another person had con-ducted an on-area audit of Null, a package driver, anddiscovered that Null took extended lunch breaks onsuccessive days rather than his permitted I-hour lunch-break, and did not record those breaks on his timecard.After these observations Dickens discussed the matterwith his immediate supervisor, Don Krevosh, and decid-ed to discharge Null for his flagrant violation of the bar-gaining contract, but prior to making that decision Nullwas given the opportunity to relate his side of the storyand in so doing admitted he had done wrong and re-quested another chance.Null then filed a grievance with respect to his termina-tion and there were resultant meetings between UPS andthe Union concerning that grievance. Out of those meet-ings with the Union, and upon consideration of Null'swork record and the fact that he seemed genuinely sorryfor his admitted mistake, UPS agreed to reinstate Nullafter a 10-day suspension, but with a stipulation-agreedupon by Local 505 President James Boyd-that a letterbe sent out to all hourly employees warning that in thefuture any employee caught extending his lunchbreak ortaking unauthorized breaks would be subject to immedi-ate termination.29In fact, Boyd accepted the letter andinformed management that a meeting should be given toall hourly employees concerning the letter's contents,and in accordance therewith meetings were held in thepresence of all package drivers in the Huntington andBarboursville Centers where the letter was read to allemployees. Dickens testified that he went over the letterto make sure that all understood it and then posted theletter above the timeclock in both facilities. He statedthat the letter was posted in the Huntington facility ap-proximately 2 inches away from the timeclock and waspositioned so that it would be quite impossible to punchin or out of the facility without seeing the letter-thatthis letter was posted for a period of at least 2 weeksabove the timeclock and which clock Carlos Eaves usedin reporting in and out. Dickens stated that since then noHuntington employee caught stealing time was disci-plined with anything but discharge.The General Counsel argues that contrasted to the"shoot to kill" attitude demonstrated by Respondent inits mission to fire Eaves, the above incidents reveal a to-tally different kind of sensitivity for other employeesfound in like or even more aggravated circumstances in-volving some deviation from company norms. Counselfor Respondent points out that none of the incidents inrespect to the other drivers, as detailed above, involvedthe flagrant theft of time of which Eaves was guilty.In making my evaluations in this aspect of the case-itis noted that after the November 1979 Null incident andH' G.C. Exh. 9.s9 See Resp. Exh. 4-c(4).the related letter posting on or about November 13,1979, employee Marvin Gore was the only employee notterminated for unauthorized breaks. In September 1980,Gore merely received a verbal warning, but this infrac-tion involved an urgent personal telephone call and wasfully explained to his supervisor. In February 1980, Gorereceived a warning letter, but this incident only involveda cup of coffee on a very cold day.30I am in agreementwith Respondent that the circumstances involving Goredoes not match the overall situation surrounding Eaves.In the other instances here enumerated the Company hastaken a very consistent course ever since the posting ofthe letter involving Charles Null.Turning now to contention by the General Counselthat there were improper authentication of tachographcharts of Respondent, and the logs of Commercial-Love-lace is the following:As indicated, testimony by Kenneth Scott respectingthe analysis of tachograph charts, established that Eaves'version of what occurred on the nights of December 4and 17 were impossible, or at least highly unlikely, andcorroborated by the expert testimony of Larry Beers.Scott's testimony also verified the length and location ofEaves' breaks on the night of March 12, and revealedthat the work performed by Eaves prior to his lunch-break at Columbus on that night, took only 26 minutesrather than the longer time as testified by Eaves-andthen for the next I hour and 48 minutes, the tractor inquestion remained motionless, but during this entireperiod the motor was at a high speed idle-probably forcab warmth.Harry Beard, safety supervisor for Commercial-Love-lace Motor Freight, Inc., testified that Lovelace requiresits drivers to maintain a daily log showing, inter alia, thetime and place of any stop for more than 15 minutes, andpursuant to a subpoena issued at the request of UPS,Beard produced records of Commercial-Lovelace whichshow the location of drivers employed by them whomight have stopped in Waverly, Ohio, on the morning ofMarch 13, 1980. Minard Culbertson, safety manager forUPS, then reviewed the logs produced by Lovelace, andas a result of his review found that only two drivers ofLovelace were in the Waverly area at that time. He testi-fied that the log of Warren Lynn showed that hestopped in the vicinity of Waverly from 3:15 until 4 a.m.on March 13, 1980, and that the log of a driver namedCrockett revealed that he stopped for coffee in Waverlyfrom 5 until 5:15 a.m. on the morning of March 13, 1980,but none of the other logs produced indicated a stop bya Commercial-Lovelace driver at Waverly on the eve-ning of March 12 or the morning of March 13, 1980, andneither Eaves nor Bowers nor Perkins placed Eaves atthe truck stop at these times.The General Counsel engaged in considerable cross-examination in respect to Scott and Culbertson and alsoso Kenny Withrow was given the opportunity to resign when he ex-tended his lunch hours in March 1980. In 1981, Calloway was given awritten warning, but his situation did not involve any unauthorizedbreaks, and in July 1980, Dale Maxwell was given a suspension, but againthe complaint merely involved telephone calls. Charles Null ended uponly receiving a 10-day suspension for unauthorized breaks, but onlyafter the Union agreed to the posted letter, as aforestated.628 UNITED PARCEL SERVICE, INC.conducted quite extensive voir dire examinations with op-portunities to fully explore their testimony and qualifica-tions, but in final analysis, there is no showing in thisrecord that the logs and charts in question were incom-plete, removed, altered, or tampered with in any way,nor was there any showing that they did not correctlyreflect the records and charts duly kept by the employ-ers in the ordinary course of their daily business. More-over, most of the expert testimony involving charts, logs,and timecards was merely in corroboration of creditedtestimony by other witnesses, as indicated previouslyherein.31To show that Eaves took an additional hour to makethe Columbus run and return, UPS introduced throughRon Held (Resp. Exh. 67) a comparison of the time spenton the job by Eaves, and his successor (Bailey) in theidentical job. That comparison shows that Eaves took anaverage of an hour a day longer, and that this excesshour is attributed to on-road driving time.32It is, of course, well established that a discharge maybe for good cause or bad cause, or not cause at all exceptthat a discharge is unlawful when the real motivatingpurpose is contrary to the prohibitions of Section 8(a)(l)or (3) of the Act. The controlling Board decision onburden of proof in this proceeding is Wright Line, a Divi-sion of Wright Line, Inc., 251 NLRB 1083 (1980). In"' In efforts to corroborate Eaves' story of being blocked in at the cafein Waverly on his return trip, the General Counsel called Patsy Cochen-our, the operator of the Biscuit Palace during the time in question. Co-chenour testified that she remembered Eaves' last run on March 12-13,1980, because "it was my granddaughter's birthday, and we had a party."She stated that Eaves had stopped on his break, but as he went out toleave, he had to come back in and asked who was driving the Commer-cial-Lovelace truck and that it be moved. She said the driver then statedthat he was going to first finish his breakfast and that the Lovelace drivermoved his rig some 8 minutes later To impeach Eaves' testimony aboutbuying aspirin at Portsmouth, UPS called Vriena Sharon Metzger, wait-ress at the Frisches Big Boy Restaurant in Portsmouth, Ohio. She testi-fied that she had been employed in her present capacity for 12 years. Shetestified further that the restaurant sold no aspirins in March 1980 andthat such practice had been discontinued in January 1980. For my con-clusions and findings herein, I do not rely on either the testimony of Co-chenour or Metzger.as It should be noted that all facts found herein are based on therecord as a whole and upon my observation of the witnesses. The credi-bility resolutions herein have been derived from a review of the entiretestimonial record and exhibits with due regard for the logic and prob-ability, the demeanor of the witnesses, and the teaching of N.LRB. v.Walton Manufacturing Company and Loganville Pants Co., 369 U.S. 404(1962). As to those witnesses testifying in contradiction of the findingsherein, their testimony has been discredited, either as having been in con-flict with the testimony of reliable witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reiewedand weighed in the light of the entire record. Furthermore, it should be es-pecially noted that in several instances I have not credited the circum-stances and events as recalled by Eaves in that his testimony, in areaswhere there was conflict, revealed considerable discrepancies and wasalso inconsistent at times, and not as convincing and straightforward asthe witnesses for Respondent who stated otherwise. The employees whotestified for the General Counsel on behalf of Eaves-Gore, Hazelett,Bowen, Johnson, Bailey, and Swann-were either union officers of Local505 (present or previously) or gave testimony on events and circum-stances already established or on matters not overly important or relevantin the final evaluations, and in other instances raised inferences in sheerspeculation as to what happened (Swann saw Eaves and Bowers in anargument a few weeks prior to his discharge). Each supervisor in man-agement who played any part in the decision to discharge Eaves, or touphold that discharge, categorically denied that Eaves' grievances in De-cember 1979 had anything to do with their decision. In other sections ofthis Decision, additional credibility resolutions have also been made.Wright Line, the Board established the following causa-tion test in all cases alleging violations of Section 8(aX3)or violations of Section 8(a)(1) turning on employer mo-tivation. First, it requires that the General Counsel makea prima facie, case showing sufficient to support the in-ference that protected conduct was a "motivating factor"in the employer's decision. Once this is established, theburden will shift to the other employer to demonstratethat the same action would have taken place even in theabsence of the protected conduct.I am in accord that the General Counsel in the instantcase made a prima facie showing sufficient to support theinference that union activities (filing grievances prior toMarch 13) was a motivating factor in the decision byUPS to discharge Eaves, but I have further found thatUPS had legitimate business reasons for its actions.Therefore, I must decide whether UPS has proved that itwould have taken the same action even in the absence ofthe protected conduct, and I find, for all the reasonsnoted herein, that UPS has met its burden of proof and Iam satisfied that because of the legitimate business rea-sons for the discharge of Eaves-UPS would have takenthe same action even in the absence of his protected ac-tivities. Accordingly, I have found that the reasons fordischarging Eaves was not pretextual but served a legiti-mate business purpose, and while there was some con-cern by Respondent over the grievances here in ques-tion, the termination would have taken place even in theabsence of this protected activity.As indicated, each UPS supervisor who participated inreaching the decision to discharge Eaves unequivocablyand credibly testified that Eaves' grievances played nopart in their decision, and that testimony is buttressed bysurrounding circumstances and among which are: (1)Eaves was guilty of serious misconduct; (2) his griev-ances were not the sort to cause retaliation and were ac-corded little weight or importance by everyone includ-ing Eaves, the Union, and UPS; and (3) there is no evi-dence of UPS' animus to the Union or union activity.As pointed out, there can be no doubt that Eaves' mis-conduct was of a very serious nature, and the Union inNovember 1979 had agreed that such conduct meritedimmediate termination, as aforestated. Moreover, it costsUPS approximately S18 in unearned overtime wages toEaves on the night and morning in question, and suchwas accomplished by the falsification of documents re-quired by both company rules and Federal regulations.3sFurthermore, the evidence in this record clearly revealsthat Eaves was guilty of that misconduct. On the nightin question there were several separate instances ofEaves' taking unauthorized breaks which he recorded astime spent working. As noted, the first occurred whenhe stopped in Portsmouth, Ohio. Eaves admitted the stopand did not deny its length, but explained it as a neces-se Ron Held's testimony established the substantial cost which Eaves'practice of taking breaks and logging them as working time causes UPS.He summarized the problems as follows:... The [paid day] was an hour over; which is approximately S18an hour overtime at that time, SS,000 a year. He had to be speedingto make up his time which is unsafe to himself and unsafe to thepublic. We have to consider the public image of speeding ...vehi-cle abuse, speeding, excess of fuel....629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary stop to buy aspirin for the flu bug. Even acceptingthe explanation that Eaves had a compelling personalreason to take a break-he entered the stop on his time-card as time working or time driving, and had he notbeen followed would have been paid for this time.34The second instance was his next stop at Waverly,Ohio. As indicated Eaves was entitled to a 15-minutebreak, however, by the credited testimony of Perkinsand Bowers, he took 7 extra minutes. Eaves, of course,denied spending more than 15 minutes, but Respondentwitnesses stated otherwise and his tachograph chart alsoshowed a stop of some 22 minutes as testified to by Ken-neth Scott.35Respondent points out that the tachograph chart iseven more revealing on his third stop at the ColumbusCenter in the early morning hours of March 13. In es-sence, Eaves' testimony was to the effect that he workedall but his 45-minute lunch period. He testified that fromhis arrival in Columbus at 12:30 until 1:30 a.m., he spenttime driving around the yard unhooking and hooking uphis trailer and refueling. Yet for this period the tacho-graph chart shows his truck movement only for a periodof 26 minutes as testified to by Scott. After 1:30 a.m.Eaves, according to his testimony, remained in the trac-tor on his regular lunchbreak. However, the tachographshows that his tractor idled at a good rate of speedduring 1 hour and 48 minutes and without any move-ment during this period. Obviously, Eaves was perform-ing no services during this time, yet, he recorded all butthe 45-minute lunch period as working time.On his return trip Eaves again took a break, recordedas working time, at Waverly. Here, he tried to justifythis stop as a 10-minute safety check and its excessivelength (29 minutes) because he was blocked in by a rigfrom Commercial-Lovelace, but I have not credited suchtestimony for reasons previously indicated herein. There-fore, this stop must also be deemed as an unauthorizedbreak and his consideration of it as the time worked isnot justified.As further detailed, the fifth and final false claim forpay occurred in Huntington on March 13 where Eaveswent to the restaurant across the street from the centerfor coffee and stayed for 14 minutes. Eaves claimed andtestified that George Bodner, a discharged UPS supervi-sor, authorized the break. Bodner backed up Eaves' testi-mony, as aforestated. but as detailed herein I do notcredit either of them.34 Over-the-road drvers are not subject to being regularly observed-the employer must rely on their honesty in properly recording their time.as Eaves was asked whether the tachograph charts, logs, and time-cards introduced into this record (Resp. Exhs. 16 through 46) were his.and he answered by stating "I believe they are mine," but a little latertestified that he could not be sure of the tachograph charts. However, onrebuttal the General Counsel went through most of Respondent's exhibitsas noted above, and from such Eaves testified as to some of the stops andstarts he made on the various days as reflected by such exhibits (fromearly January into March 1980) and by doing so at least indirectly auth-enticating all the documents as his. There is also testimony that on occa-sions Eaves would forget to insert his tachograph chart when starting hisrun or would remove the chart pnor to the completion of his run. Eaveswas then asked if he did not care about the charts, and he replied, "Ididn't care if they operated correctly or not, because they didn't meananything to me."I am in agreement with Respondent that Eaves' lackof truth in this instance is best shown by the fact that hedid not raise the defense noted above until after the arbi-tration of his grievance was completed. Moreover, oncross-examination Eaves admitted that he even failed tomention this alleged approval by Bodner in the March 13evening meeting with management when he was dis-charged or in the meeting with Withers following hisdischarge nor did he mention this approval in the writtenstatement to the AAPGC, and his sole explanation forthis failure to mention such a defense was that he did notthink "it was that important."George Bodner suggested in his testimony that it wasnot unusual for drivers to go across the street for coffeewhile on the clock; that Manager Rudy Dickens had re-cently given his approval to do this so long as they onlystayed for a few minutes; that on the day Eaves was dis-charged, Division Manager Ron Thomas asked if therewas anything he (Bodner) knew of that Eaves couldcome back on management with; and that on the follow-ing day Manager Ron Thomas handed him several time-cards of Eaves with the "ending times" marked out andBodner's initials beside the markouts and a written timeindicated instead. Bodner said that he then explained toThomas that this was so because in bad weather hewould pay Eaves for his lunch when he had not beenable to eat, or when he needed a driver to switch trailersin the yard, and on such occasions he (Bodner) wouldput in a new time on Eaves' card.36Bodner also attribut-ed a remark to Manager Krevosh, through Dickens, tothe effect that his initials on Eaves' timecards were the"weakest link" in the case against him.In summary, the reasons I have not credited eitherBodner or Eaves in this matter is because their defenseas to this incident was not raised until the time of thehearing; their testimony attributing certain remarks weredenied by the supervisors involved; and the open admis-sion by Bodner that he and Eaves were very "close."Certainly, the strange circumstances involving the time-cards and extra work for Eaves, is quite indicative of thisfact. Again, for the fifth time on the night and morningin question, Eaves claimed pay by noting that he wasworking when he was actually doing no work.In the final analysis, the main thrust of the GeneralCounsel's case hinges on the contention that Eaves wasdischarged for engaging in concerted activity in thefiling of three grievances on December 18 and 19, 1979.However, this record shows that no one accorded thesegrievances any real importance, and Eaves certainly didnot. On two occasions management arranged meetings toattempt to resolve them, and twice Manager Ron Helddrove from Charleston to Huntington for those meetings,but on each occasion Eaves failed to either wait orappear. As noted, on the first occasion Eaves left beforeManager Held arrived, even though he was only a fewminutes late, and on the second occasion Eaves did notshow at all, and as a result Local 505 agreed not to36 Manager Thomas admitted talking to Bodner about this matter, butplaced the date of their conversation weeks before the discharge ofEaves. Thomas stated that Bodner was altering the timecards in questionand he instructed Bodner never to do it again.630 UNITED PARCEL SERVICE, INC.pursue the grievances. From such circumstances it is dif-ficult for me to attach any great significance in the filingof the grievances. The Company endeavored to settlethem at the local level, and in their attempt to do sowere successful to the extent that Eaves displayed solittle interest that they were dropped and with the con-sent of Local 505. The only apparent inconvenience suf-fered by the Company, if any, was making arrangementsfor the meetings and getting people there. As furthernoted, the grievances were also by their very naturequite innocuous-they challenged no fundamental rightor no serious disciplinary action, and they were the firstgrievances filed by Eaves in quite some time. Certainly,there is nothing in the grievances, or Eaves' prior histo-ry, which would indicate the sort of militant union activ-ity which would tempt an employer to discriminate. TheGeneral Counsel has argued that the grievances adverse-ly reflected on supervisors responsible for Eaves, and asa result they set out to get even. It appears to me thathad Eaves pressed his grievances, or had somehow dis-played at least some active interest and desire in finaliz-ing his protests, then, under such conditions, some ad-verse reflections might have been attributed to the super-visors involved. But, in his refusal to pursue his griev-ances he actually indicated, at least on the surface, thatthere was no real merit in them and, therefore, it is un-likely that any adverse dispersions were cast on anybody.In view of the seriousness of Eaves' misconduct, thenonthreatening nature and processing of his grievances,and the absence of any evidence of antiunion animus, itis clear to me that Eaves would have been dischargedhad he not filed the grievances here in question.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent has not engaged in any of the unfairlabor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER37The complaint is dismissed in its entirety.37 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National [ahor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes631